Citation Nr: 1206061	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1971 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the Veteran requested a hearing before a Veterans Law Judge, and he was notified by letter in September 2011 of a hearing scheduled in November 2011.  The Veteran did not appear for the hearing, and he has not furnished any reason for the failure to appear.    

The claim for VA disability compensation under 38 U.S.C.A. § 1151 for a low back disability related to VA treatment to include surgical treatment in September 1987 has been raised by the Veteran in statements in November 1999, in November 2006, in March 2008, and in April 2009, and the claim is referred to the RO for appropriate action.  


FINDING OF FACT

In a decision in January 2005, the Board denied the claim of service connection for a low back disability; the additional evidence presented since the Board decision in January 2005 is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 







CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection for a low back disability, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was also notified of the type of evidence necessary to reopen the claim of service connection for a low back disability, namely, new and material evidence and what each of the terms - "new" and "material" - meant.  The Veteran was also notified of the basis for the previous denial of the claim. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained already the Veteran's service treatment records, VA records, Social Security records, and private medical records identified by the Veteran, which include the records of B.K., M.D.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf. 

On the application to reopen the claim of service connection for a low back disability, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in January 2005, the Board denied service connection for a low back disability on the basis that the claimed disability was not incurred in or aggravated by service.  The Board found that the Veteran's current low back disability, to include herniated nucleus pulposus, was not the result of a disease or injury in service.  




The Board's decision in January 2005 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the Board's decision in January 2005 consists of service records, records from the Social Security Administration, police records, VA records, private records, and statements and testimony of the Veteran and his father.  

In statements and testimony, the Veteran indicated that he had a current low back disability that was related to an injury during service.  He described having slipped while climbing a wall and landing on his buttocks.  He also noted that he re-injured his back aboard the USS Wichita.  He added that he had been a police officer and a mail carrier in the 1970s and 1980s, and that he had received treatment for his back in the period between service in 1975 and his surgery in 1987, as he found a hospital record dated in 1979 that documented spinal complaints.  It was stated that the Veteran had had back pain since 1972.  The Veteran testified that while his back pain was not initially severe and he took over-the-counter medication that brought some relief, over time his pain had worsened.  In a letter dated in June 2003, the Veteran's father recalled that upon returning home from service in November 1975, the Veteran complained of severe back pains and numbness in his legs.  

The service records showed that the Veteran's back was normal at the time of his October 1971 entrance physical examination.  In January 1972, he complained of low back pain, which he stated at that time was a reinjury of a pre-service football injury.  He offered no complaints at the time of the examination, although there was some tenderness at the paraspinous muscles.  The diagnosis was muscle spasms.  At the time of a November 1975 separation examination, the back was normal. 

Records from the Social Security Administration showed that the Veteran had developed pain in June 1987.  On June 26, 1987, the diagnosis was rule out spondylolisthesis.  On September 9, 1987, the Veteran had a L5 discectomy for a herniated nucleus pulposus. 


Police department records showed that the Veteran had fallen during physical training on June 23, 1978.  A private physician in January 1988 had noted that the Veteran had been a police officer and that he had been disabled due to a back problem.  

A VA record dated in 1976 did not mention any back problems.  VA records developed in the 1990s, including a June 1994 VA examination, indicated that the Veteran reported that he had fallen off a wall in service, injuring his back.  He stated during the examination that he had made no complaints at the time of his discharge from service because he had wanted to become a police officer.  At the time of a VA examination in September 2002, the Veteran reported that he had fallen off a wall in 1972 during basic training.  He stated that he had visited the infirmary twice after the injury.  The diagnosis noted his history of two surgeries, and noted persistent atrophy, weakness, and radiculopathy.  The examiner noted that the Veteran had not had any complaints about his back following the one complaint in 1971 and that there were no further complaints until 1985.  The examiner commented that it could not be found probable that the Veteran's current problems were related to his service. 

During an August 1985 private evaluation, the Veteran only mentioned having injured his thumb in service.  His back was normal without spasms.  There was no costovertebral tenderness.  During a private examination in January 1999, the physician noted that the Veteran had made no complaints concerning his back at the time of the 1975 separation examination.  The examiner expressed the opinion that the Veteran's current back problems were the result of activities following his service and were not related to the back complaints made in service. 

Current Claim to Reopen

As the Board decision in January 2005 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 



As the Veteran's application to reopen the claim was received in November 2006, the current regulatory definition of new and material evidence applies.  

"New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence presented since the Board decision in January 2005 includes VA and private records and statements of the Veteran. 

Analysis

In reviewing the evidence added to the file since the January 2005 Board decision, the Board finds that it is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.  

In statements, the Veteran asserted that he had problems with his lower back in service and that he had never been pain-free since the original injury.  He stated that he treated his back pain with over-the-counter medication until he reached a point where he was compelled to seek alternative treatment in 1987.  He stated that he has continuously sought treatment from physicians ever since 1987.  The statements are essentially the same as the statements and testimony the Veteran gave in connection with the claim of service connection for a low back disability considered by the Board in January 2005.  
As the statements are cumulative evidence, that is, evidence that supports a fact previously established and considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

The additional VA and private records consist of the following:  VA records, dated from March 2006 to August 2006; private treatment records from B.K., M.D., dated from September 2005 to December 2006; a private MRI of the lumbar spine, dated in February 2009; and a Certification of Total Disability, signed by a private physician in October 1995.  This evidence, although new, does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a current low back disability is due to an injury or disease in service.  Rather, the additional evidence discloses the ongoing nature of the Veteran's lumbar disc disease and does not trace the etiology of the low back disability back to the Veteran's period of service.  Although a September 2005 private treatment record indicates that the Veteran reported a history of lower back pain that started 33 years earlier when he fell off a six foot wall and landed on his buttocks, the report is duplicative of earlier reports of history that the Veteran gave to VA on examinations, which the Board considered in its January 2005 decision.  It therefore constitutes cumulative evidence.  In sum, the additional VA and private evidence is not new and material.  

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has not been presented, a claim of service connection for a low back disability is not reopened, and the appeal is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


